Case 4:19-cv-03171 Document 1-1 Filed on 08/23/19 in TXSD Page 1 of 7




                EXHIBIT A-1
                                                          Case 4:19-cv-03171 Document 1-1 Filed on 08/23/19 in TXSD Page 2 of 7                             7/29/2019 4:02 PM
                                                                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                                                                       Envelope No. 35513597

                                                                                  2019-51784 /Court:
                                                                                             / Court: 151
                                                                                                      151                                                     By: Nelson Cuero
                                                                                                                                                      Filed: 7/29/2019 4:02 PM


                                                                                           CAUSE NO.


                                                    DONALD CALHOUN,                                          §     IN THE DISTRICT COURT OF
                                                            Plaintiff                                        §
                                                                                                             §
                                                                                                             §
                                                    v.                                                       §     HARRIS COUNTY, TEXAS
                                                                                                             §
                                                    JACK DOHENY COMPANIES, INC.                              §
                                                            Defendant                                        §             JUDICIAL DISTRICT


                                                            PLAINTIFF'S ORIGINAL PETITION FOR DECLARATORY JUDGMENT


                                                    TO THE HONORABLE JUDGE OF SAID COURT


                                                            COMES NOW, DONALD CALHOUN, (hereinafter referred to as "Calhoun") and


                                                    complaining of JACK DOHENY COMPANIES, INC.                    (hereinafter sometimes referred to as


                                                    "Dohney" or "Defendant") and for cause of action would respectfully show this Honorable Court


                                                    as follows:


                                                    1.      Discovery:     Discovery in this case should be conducted in accordance with a discovery


                                                            control plan under Texas Rule of Civil Procedure 190.3 (Level 2).


                                                    2.      Parties: Plaintiff DONALD CALHOUN is an individual who resides in Harris County,


                                                            Texas.      Defendant, JACK DOHENY COMPANIES, INC. is a foreign corporation that


                                                            is authorized to transact business in the state of Texas. It may be served with process by


                                                            serving its Registered Agent for Service of Process, COGENCY GLOBAL INC., 1601
CertifiedDocumentNumber:86389378-Page1of5




         ir>
                                                            Elm St., Suite 4360, Dallas, Texas 75201.

                  bp
                                                    3.      Jurisdiction and Venue:          Venue is appropriate in Harris County pursuant to § 15.002
         Ph

         00
         r-
         CO                                                 Tex.Civ.Prac.& Rem. Code because Plaintiff was principally employed by Defendant in
         CN
         00
         CO
         N3
         00                                                 Harris County, Texas. The amount in controversy exceeds the minimum jurisdictional

        1                                                   limits of this Court but is less than $75,000.00.
         £
            n
            s

         Q
        T3
                                                    Plaintiffs' Original Petition for Declaratory Judgment
        I                                           and Request for Injunctive Relief                                                     Page 1
        O
                                                          Case 4:19-cv-03171 Document 1-1 Filed on 08/23/19 in TXSD Page 3 of 7




                                                    4.      Facts:        Calhoun    entered      into   an   Employee   Confidentiality      and   Non-Solicitation


                                                            Agreement with Defendant on September 11, 2016.                        Defendant is engaged in the


                                                            business of selling and renting new, used and remanufactured pump trucks, vacuum


                                                            trucks, sewer cleaning equipment and pipeline inspection systems to its customers.


                                                            Calhoun worked for Defendant and serviced customers exclusively within the state of


                                                            Texas. The Employee Confidentiality and Non-Solicitation Agreement contains non


                                                            competition, non-solicitation and confidentiality provisions that provide as follows:


                                                                     1.   Employee shall not perform, in North America, service for, become
                                                                           engaged by, or aid, assist, own, operate or any financial interest in a
                                                                           company that is in the Business [defined as selling, servicing and
                                                                          renting various industrial utility vehicles, including, but not limited to,
                                                                           street sweepers, petroleum, waste hauling, hydro-excavating, sewer
                                                                          trucks and other specialty commercial vehicles and all related parts
                                                                           and services]     at any time during or within two (2) years after
                                                                          termination of employment.


                                                                     2.   Employee shall not, in North America, for a period of two (2) years
                                                                           after termination of employment, solicit or recruit for employment or
                                                                           service any current or former employee of Employer.


                                                                     3.   Employee will not, without the written consent of Employer, (a)
                                                                          perform during his employment services outside of Employer, or (b)
                                                                           disclose or divulge, to anyone other than persons designated in writing
                                                                          by Employer, any secret or confidential information; business concept,
                                                                          planning      design,    development,      production,   formation    process   or
                                                                          formulation;     business       records,   information   relating    to   business
                                                                          marketing, pricing, cost; or other information of Employer whether
                                                                           committed to memory or embodied in written, computerized or other
CertifiedDocumentNumber:86389378-Page2of5




         in

                                                                          physical form, knowledge of which has been acquired by Employee
         <N
                                                                           during the Employee's employment by Employer.
                  bp

         CLh

         00
                                                    5.      The restrictive provisions set forth above are not reasonable in terms of the scope of the
         t"-

         G\
         00
                                                            activity that is sought to be restrained, the geographical restrictions sought to be imposed
         ko
         00



                                                            as well as the duration of the prohibited activity. The restrictions accordingly impose a
        1
         £
                                                            greater restraint upon Calhoun than is reasonably necessary to protect the legitimate
            n
            s

         Q
        T3
                                                    Plaintiffs' Original Petition for Declaratory Judgment
        I                                           and Request for Injunctive Relief                                                                Page 2
        O
                                                          Case 4:19-cv-03171 Document 1-1 Filed on 08/23/19 in TXSD Page 4 of 7




                                                            goodwill expectations of the Defendant. Moreover, the use of the term "solicitation" is


                                                            inconsistent with the definition and interpretation of that term as recently determined by


                                                            the Fourteenth Court of Appeals for the state of Texas. There is a justiciable controversy


                                                            present as Calhoun has received a demand from Defendant, through counsel to cease and


                                                            desist activity that it alleges is violative of the Employee Confidentiality and Non-


                                                            Solicitation Agreement notwithstanding that the enforcement of it, as written, would be


                                                            contrary to the mandate of Texas law.


                                                    6.      Declaratory Judgment:          In order to determine the rights and obligations on the part of


                                                            the Plaintiff, given that Defendant has threatened to take measures to enforce what it


                                                            contends are enforceable non-completive restrictions on Plaintiff, he alleges a cause of


                                                            action under the Texas Declaratory Judgment Act so that the rights and obligations of the


                                                            parties can be established by the court. Pursuant to Rule 47 (c), Plaintiff is seeking


                                                            monetary relief of $100,000.00 or less and non-monetary relief. This statement is not


                                                            provided to stipulate or admit to damages over $75,000.00 but is only being made to


                                                            ascend to the requirements of Rule 47 (c).


                                                    7.      Request for Declaratory Relief:           Plaintiff incorporates the factual allegations found in


                                                            the preceding paragraphs and incorporate them herein by reference. Plaintiff maintains, in


                                                            terms of his claim for declaratory relief that, the restrictions that are being placed on him
CertifiedDocumentNumber:86389378-Page3of5




         in




                                                            with regard to post employment, impose a greater restraint than is reasonably necessary
                  bp

         CLh

         00
                                                            to protect Defendant's legitimate goodwill expectations. Furthermore, the prohibitions

         G\
         00
                                                            are not reasonable in terms of the scope of the activity to be restrained, the time of the
         ko
         00



                                                            restriction and the geographical territory encompassed in the restrictions.
        1
         £
            n
            s

         Q
        T3
                                                    Plaintiffs' Original Petition for Declaratory Judgment
        I                                           and Request for Injunctive Relief                                                        Page 3
        O
                                                          Case 4:19-cv-03171 Document 1-1 Filed on 08/23/19 in TXSD Page 5 of 7




                                                    8.      Attorneys' Fees:       Plaintiff has retained the firm of Rosenberg & Sprovach to represent


                                                            him in this action and have agreed to pay the firm reasonable and necessary attorneys'


                                                            fees.   An award of reasonable and necessary attorney's fees to the Plaintiff would be


                                                            equitable and just and therefore authorized by Section 37.009 of the Civil Practice and


                                                            Remedies Code.


                                                    9.      Jury Demand:         Plaintiff hereby makes Plaintiffs request for a jury trial in this cause


                                                            pursuant to Rule 216 of the Texas Rules of Civil Procedure and deposits with the District


                                                            Clerk of Harris County, Texas the jury fee of thirty ($40.00) dollars.


                                                    10.     Prayer:    WHEREFORE, Plaintiff requests that Defendant be cited to appear and answer


                                                            herein, and then on final hearing, Plaintiff have judgment as follows:


                                                             10.1    A Declaration that the non-competition,         non-solicitation and   confidentiality


                                                            provisions that Defendant is attempting to enforce against Plaintiffs are unenforceable;


                                                             10.2    A Permanent Injunction preventing Defendant from enforcing the Employee


                                                            Confidentiality and Non- Solicitation Agreement made the basis of this suit


                                                             10.3    Damages against Defendant in an amount in excess of the minimum jurisdictional


                                                                     limits of the Court but less than $75,000.00;


                                                             10.4    Reasonable and Necessary Attorneys' fees;


                                                             10.5    Costs of suit; and
CertifiedDocumentNumber:86389378-Page4of5




         in



         -t
                                                             10.6    Such other and further relief to which Plaintiff may show himself to be justly
                  op

         CLh

         00
                                                                     entitled.
         r-

         G\
         00

         so
         00




        1
         £
            n
            s

         Q
        T3
                                                    Plaintiffs' Original Petition for Declaratory Judgment
        I                                           and Request for Injunctive Relief                                                       Page 4
        O
                                                          Case 4:19-cv-03171 Document 1-1 Filed on 08/23/19 in TXSD Page 6 of 7




                                                                                                                  Respectfully submitted,



                                                                                                                  /s/ Gress M. Rosenberg
                                                                                                                  Gregg M. Rosenberg
                                                                                                                  Texas State Bar ID 17268750
                                                                                                                  Gregg@rosenberglaw.com
                                                                                                                  ROSENBERG I SPROVACH
                                                                                                                  3518 Travis, Suite 200
                                                                                                                  Houston, Texas 77002
                                                                                                                  (713)960-8300 (Tel)
                                                                                                                  (713)621-6670 (Fax)
                                                                                                                  Attorney-in-Charge for Plaintiffs


                                                    OF COUNSEL:
                                                    ROSENBERG I SPROVACH                                     ATTORNEYS FOR PLAINTIFF
CertifiedDocumentNumber:86389378-Page5of5




         in

                  o
         in


                  0D
                  cd
         CLh

         00
         r-
         CO
         as
         00
         CO
         so
         00

                  i-i


        1S3
         £
            n
            <D

            s
                   S3
                  O
                  o
         Q
        T3
                  o                                 Plaintiffs' Original Petition for Declaratory Judgment
        H3
                                                    and Request for Injunctive Relief                                                   Page 5
                  <D
        U
                Case 4:19-cv-03171 Document 1-1 Filed on 08/23/19 in TXSD Page 7 of 7




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this August 23, 2019


     Certified Document Number:        86389378 Total Pages: 5




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
